Citation Nr: 0405449	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  02-07 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from April 1953 to April 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

In May 2003, the veteran testified before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  The veteran was not noted to have a hearing loss in 
service or within the first post service year and his current 
hearing loss is not related to service.

2.  There is no competent evidence indicating the veteran's 
current complaints of tinnitus are possibly related to his 
military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102 3.303, 3.385 (2003).  

2.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. VCAA, § 
3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  In this regard, VA will inform 
the veteran of which information and evidence, if any, that 
he is to provide and which information and evidence, if any, 
VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  Second, VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  See 38 U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions. That is, by way of the 
rating decision in January 2002, a statement of the case 
(SOC) dated in May 2002, and the letter regarding the VCAA in 
April 2003, the veteran was provided with the applicable law 
and regulations and given adequate notice as to the evidence 
needed to substantiate his claim and the evidence not of 
record that is necessary.  

In addition, the VCAA notification letter fully explained the 
notice and duty to assist provisions of the VCAA, including 
the respective responsibilities of the parties to secure 
evidence, and asked the veteran to submit or authorize VA to 
obtain outstanding evidence and documentation relevant to the 
appeal.  
Thus, the Board is satisfied that the RO has provided all 
notice as required by the VCAA, including asking him to 
submit everything he has which is pertinent to the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has 
taken all appropriate action to develop the veteran's claim, 
including obtaining VA treatment records and obtaining VA 
examinations. 

The Board also notes that the veteran was not provided notice 
of the VCAA prior to the initial unfavorable RO decision.  Id   
The Board finds that the veteran has not been prejudiced by 
the RO's action as he has been fully informed of the 
provisions thereof as relevant to his claims and afforded the 
opportunity to identify relevant evidence.  VA has also taken 
all appropriate action to develop his claims.  The RO 
thereafter reviewed his case on more than one occasion, 
without imposing any greater hurdle to the grant of service 
connection due to the prior denial of the claims.  There is 
no prejudicial error resulting from the failure to notify the 
veteran of the VCAA until after the initial unfavorable 
decision.  38 U.S.C.A. § 7261(b) (West 2002).  

Factual Background

The veteran contends, in essence, that his bilateral hearing 
loss and tinnitus is a result of exposure to acoustic trauma 
in service.  In particular, he alleges that during service, 
he was exposed to small arms and artillery fire during his 
training.    

The veteran's service medical records were reviewed.  On 
enlistment examination the veteran's left and right ears were 
found to be normal.  A whispered voice of 15/15 was recorded 
for each ear.  On discharge examination the veteran's ears 
were found to be normal; a whispered voice of 15/15 was 
recorded for each ear.  

A May 2001 letter was received from F. G. Arrigg, Sr., M.D.  
Dr. Arrigg stated that he first saw the veteran in 1975 for 
blocked ears due to cerumen.  This was easily treated and the 
audiogram at that time showed a high tone loss at the 4,000 
frequency level which was typical of noise induced hearing 
loss.  In December 1982, the veteran was seen with a 7 week 
history of severe attack of objective vertigo with nausea and 
vomiting lasting about 2 hours.  The veteran was admitted to 
the hospital and examination at that time revealed that the 
ears were normal and that he had a total loss of hearing in 
the right ear with no discrimination.  Dr. Arrigg stated that 
the veteran's hearing level in the right ear has continued to 
the present time with complete absence of pure tones and 
discrimination.  He also reported that the veteran's 
previously minimal high tone loss in his left ear had 
gradually worsened over the years.  He concluded that the 
veteran is severely disabled by the loss in the right ear and 
by the continued impairment of hearing in the left ear.  It 
was noted that the veteran has tried amplification without 
success.  Copies of the veteran's audiograms of 1976, 1984 
and 1999 were provided.

The veteran underwent a VA audiological examination in 
November 2001.  The examiner noted that the medical records 
had been reviewed.  The veteran reported that he was not 
quite sure when his hearing loss began, but he thinks he's 
been aware of it since 1959 or 1960, when he was tested at 
Raytheon.  He complained of constant tinnitus in both ears, 
but worse on the right.  He has tried several hearing aids 
without success.  Audiometric testing revealed pure tone 
thresholds at 500, 1000, 2000, and 4000 Hertz of 20, 20, 35, 
50 and 70, respectively in the right ear and of 15, 20, 45, 
50 and 55, respectively, in the left ear.  Word 
discrimination was 80% in the left ear and no response to 
speech in the right ear.  The results showed a steeply 
sloping sensorineural hearing loss in the left ear.  There 
was essentially no response in the right ear, 110 decibels or 
more hearing loss.     

At a May 2003 hearing, the veteran testified that during 
service, he was exposed to significant artillery fire.  He 
stated that he noticed constant ringing his ears after basic 
training and that he thought that it was normal.  Following 
service, he worked at Raytheon where he inspected missiles.  
He stated that his work at Raytheon was not in a noisy 
environment.
 
Analysis

Service Connection - General

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Board notes that the appellant did not engage in combat 
with the enemy.  Therefore, the provisions of 38 U.S.C.A. § 
1154 (West 2002) are not applicable.

Bilateral Hearing Loss

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and sensorineural hearing loss becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
active service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 C.F.R. § 3.307 (2003).  

Hearing loss will be considered to be a "disability" when 
the threshold level in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2003).

The medical evidence of record does not reflect the presence 
of sensorineural hearing loss within one year from service 
separation in April 1956.  The evidence of record shows that 
sensorineural hearing loss was first diagnosed in 1976, 20 
years after service separation.  On VA examination in 
November 2001, the veteran reported that he was not sure when 
his hearing loss began, however, he has been aware of it 
since 1959 or 1960.  The veteran has not identified or 
submitted any medical evidence showing a diagnosis of 
sensorineural hearing loss within one year from service 
separation.  Thus, service connection for hearing loss on a 
presumptive basis is not warranted. 

The competent (clinical) evidence in this case shows that the 
veteran does have a current bilateral hearing loss 
disability, however, there is no medical opinion associating 
or relating the current diagnosis of hearing loss to the 
veteran's period of service.  Furthermore, there is no 
medical evidence of a hearing loss disability in service.  
Thus, the Board finds that service connection for bilateral 
hearing loss is not warranted.  Although the veteran argues 
that his bilateral hearing impairment was caused or 
aggravated by military service, there is no showing that he 
has any medical training, and in repeated cases the Courts 
have held that laypersons are not qualified to render medical 
opinions, and such are entitled to no weight. Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. 
App. 14, 16 (1993); Clarkson v. Brown, 4 Vet. App. 565, 567 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Tinnitus

In order to establish service connection, the evidence must 
show that the appellant has a current disability related by 
competent evidence to service. In this case, there is no 
competent evidence of a current disability warranting service 
connection. On VA examination in November 2001, the appellant 
complained of bilateral tinnitus. No diagnosis of tinnitus 
was provided.

Again, where, as in this case, the determinative issue 
involves a medical diagnosis, competent medical evidence is 
required.  This burden typically cannot be met by lay 
testimony because laypersons are not competent to offer 
medical opinions. Espiritu  2 Vet. App. 492, 494-95 (1992).  
The medical evidence of record is of greater probative weight 
and these records do not show that the veteran suffers from 
tinnitus as result of his service.  

The preponderance of the evidence is against the claims.  As 
such, the veteran's claims for service connection for 
bilateral hearing loss and tinnitus must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



